t c summary opinion united_states tax_court daniel m gray petitioner v commissioner of internal revenue respondent docket no 23314-04s filed date daniel m gray pro_se michael e melone for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the issues for decision are whether petitioner is entitled to a home mortgage interest_deduction and employee_business_expense deductions in excess of those allowed by respondent background the stipulation of facts and the exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioner resided in sacramento california during petitioner was employed as a phone line installer by several companies petitioner traveled nationwide for his jobs and was employed at the following locations in employer location dates in total days adex tesinc butler teksystems us utilities rje telecom adex denver co los gatos ca saratoga ca sacramento ca washington dc denver co seattle wa total days worked total days not worked petitioner filed for a form_1040 u s individual_income_tax_return on schedule a itemized_deductions petitioner deducted a home mortgage interest_expense of dollar_figure for a condominium located pincite walerga sacramento california condo which was disallowed by respondent in the statutory_notice_of_deficiency petitioner also reported on schedule a employee business_expenses and other miscellaneous_itemized_deductions of dollar_figure petitioner claims that he is entitled to deduct dollar_figure of that amount after taking into account the 2-percent floor of sec_67 in the statutory_notice_of_deficiency respondent allowed dollar_figure of the reported deductions respondent determined that the balance of dollar_figure represented travel meals_and_lodging that petitioner incurred while away from home respondent disallowed this amount on the grounds that petitioner did not have a tax_home in discussion the commissioner’s determinations are presumed correct and generally taxpayers bear the burden of proving otherwise rule a 290_us_111 tax deductions are a matter of legislative grace with the taxpayer bearing the burden of proving entitlement to the deductions claimed rule a 503_us_79 1petitioner has not raised the issue of sec_7491 which shifts the burden_of_proof to the commissioner in certain situations this court concludes that sec_7491 does not apply because petitioner has not produced any evidence that establishes the preconditions for its application mortgage interest_deduction sec_163 allows a deduction for interest_paid or accrued on certain indebtedness including acquisition_indebtedness on a qualified_residence see sec_163 a the acquisition_indebtedness generally must be an obligation of the taxpayer and not an obligation of another see 604_f2d_34 9th cir affg tcmemo_1976_150 84_tc_889 affd without published opinion 805_f2d_1073 d c cir the applicable regulation however in pertinent part provides interest_paid by the taxpayer on a mortgage upon real_estate of which he is the legal or equitable owner even though the taxpayer is not directly liable upon the bond or note secured_by such mortgage may be deducted as interest on his indebtedness sec_1_163-1 income_tax regs our memorandum opinion in golder as affirmed by the court_of_appeals for the ninth circuit construed sec_1_163-1 income_tax regs to permit interest deductions in situations where the taxpayer is not personally liable on a mortgage of the property which is used as security for a loan made to the taxpayer although the taxpayer is not personally liable on the debt the taxpayer must pay the mortgage to avoid foreclosure id according to golder sec_1_163-1 income_tax regs recognizes the economic_substance of nonrecourse borrowing and allows an interest_deduction to a taxpayer who in the situations contemplated in the regulations is not directly liable on the mortgage indebtedness id this court relying on the same rationale underlying the interpretation in golder of sec_1_163-1 income_tax regs has held that taxpayers who do not hold legal_title to property but who establish that they are equitable owners of the property are entitled to deduct mortgage interest_paid by them with respect to the property daya v commissioner tcmemo_2000_ trans v commissioner tcmemo_1999_233 usla v commissioner tcmemo_1997_551 petitioner contends that he is entitled to deduct home mortgage interest because he was the owner of the condo in and he paid the interest during that year respondent disagrees contending that petitioner has not established that a he had any legal or equitable interest in the condo during b he was legally liable for the indebtedness on the condo and c the claimed deduction of dollar_figure i was an interest_expense and ii was paid petitioner testified that around november or december of he purchased the condo from his mother elsie gray tiernan mrs tiernan for dollar_figure petitioner claims that the acquisition of the condo was financed entirely by mrs tiernan in support petitioner provided a copy of a one-page typewritten document entitled promissory note dated date note purporting to be between petitioner and mrs tiernan which in its entirety provides dollar_figure face value payable at dollar_figure per month secured_by the condo pincite walerga sacramento california this agreement for the purchase of mentioned condo is between elsie gray tiernan seller and daniel m gray buyer as his sole and separate_property despite the sale petitioner testified that he did not hold legal_title to the condo in claiming that the title was not conveyed and filed under his name until the note however was not signed by mrs tiernan suggesting that petitioner and mrs tiernan never reached an agreement on the sale it is not disputed that legal_title remained under mrs tiernan’s name during petitioner must therefore show that he had an equitable interest in the condo to prevail in addition to the note petitioner presented and the court admitted the following documents as evidence bank statements dated and from a joint checking account that petitioner maintained in nevada with his stepfather william tiernan mr tiernan a check register for with entries that corresponded to the check numbers on some of the bank statements letters dated as in between petitioner and the tiernans relating to petitioner’s rental and eviction from the condo a signed purchase agreement dated date for the sale of the condo by mrs tiernan to a third party a tenant reimbursement request for alterations to rental unit dated date from petitioner to the tiernans utility bills dated for the condo and other miscellaneous documents the court has reviewed the evidence presented by petitioner and has found little support for petitioner’s contention that he was the owner of the condo legal or equitable during the purchase agreement dated date indicates that mrs tiernan had discussions with a third party regarding the sale of the condo this together with mrs tiernan’s failure to sign the note tends to suggest that mrs tiernan did not convey any type of interest in the condo to petitioner in petitioner asserts that the bank statements together with the check register show the actual amount that he paid to mrs tiernan in connection with the condo in petitioner and mr tiernan maintained a joint checking account in nevada where the source of the funds in the account was deposits from petitioner’s payroll petitioner testified that he gave mr tiernan access to the account because he needed someone to pay his bills including payments on the condo whenever he was out of town on a job the check register shows only one entry that relates directly to a payment on the condo the entry reads dep to acct dollar_figure from dan gray less dollar_figure for condo approx bal a comparison of the check register to the bank statement shows that mrs tiernan was the payee of check no dated date for dollar_figure check no petitioner urges the court to infer from the entry that petitioner has been making payments on the principal and the interest under the note it is unclear which portion of check no if any would constitute interest because interest was unstated under the note at trial petitioner failed to explain how he had determined the interest component for each payment or how he had calculated that he paid a home mortgage interest_expense of dollar_figure for petitioner relies solely on his uncorroborated testimony that the interest due and paid under the note for was dollar_figure even if petitioner had paid any interest under the note it is not deductible because the court is not persuaded that petitioner was the equitable owner of the condo in other than check no the check register shows no other_payments to mrs tiernan or payments related to the condo petitioner did not offer any other evidence to show that he made payments on the mortgage for the condo petitioner’s evidence as a whole indicates that he was more like a lessee than an equitable owner of the condo during petitioner has not shown that he assumed the benefits_and_burdens_of_ownership see 68_tc_115 a taxpayer becomes the equitable owner of property when he assumes the benefits_and_burdens_of_ownership the bank statements show that petitioner made numerous purchases from home depot and homebase to improve the condo after the improvements were completed petitioner submitted a tenant reimbursement request for alterations to rental unit to the tiernans to seek reimbursement for the materials and labor spent on the project furthermore the letters dated between petitioner and mr tiernan show that petitioner was facing eviction from the condo because he was behind on his monthly payments in one of the letters petitioner characterized a payment that he was making to the tiernans as lease rental of walerga st based on the foregoing the court finds that petitioner has not treated the condo as if he were the owner and has not established equitable ownership of the condo during respondent’s determination disallowing petitioner’s home mortgage interest_deduction is therefore sustained employee_business_expense deductions sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business sec_162 allows a taxpayer to deduct traveling expenses including amounts expended for meals_and_lodging if such expenses are ordinary and necessary incurred while away from home and incurred in the pursuit of a trade_or_business 326_us_465 services performed by an employee constitute a trade_or_business for this purpose 91_tc_352 for purposes of sec_162 generally home or tax_home means the vicinity of the taxpayer’s principal_place_of_business or employment 74_tc_578 72_tc_190 affd 662_f2d_253 4th cir a taxpayer’s residence when different from the vicinity of his principal place of employment may be treated as his tax_home if the taxpayer’s employment is temporary rather than indefinite 358_us_59 a taxpayer must have a tax_home from which to be away from to be entitled to a deduction under sec_162 henderson v commissioner tcmemo_1995_559 affd 143_f3d_497 9th cir a taxpayer without a tax_home is deemed to have carried his home on his back to have been an itinerant and is not entitled to the deduction because he was not away from home 61_tc_855 47_tc_71 the purpose of the away from home provision is to mitigate the burden of the taxpayer who because of exigencies of his trade_or_business must maintain two places of abode and thereby incur additional and duplicate living_expenses 49_tc_557 hicks v commissioner supra a taxpayer has a home when he has incurred substantial continuing living_expenses at a permanent place of residence 308_f2d_204 9th cir wirth v commissioner supra respondent argues that petitioner may not deduct the cost of travel meals_and_lodging that petitioner paid during because petitioner had no tax_home petitioner argues that in his tax_home was in sacramento california petitioner asserts that he owns the condo paid the utilities returned to the condo between jobs and used the condo’s address to report his federal taxes in support petitioner presented utility bills and bank statements petitioner contends that the bank statements show that he was in sacramento during his periods of unemployment in since the statements post the locations where he withdrew money or purchased items on the basis of the record the court finds that petitioner did not have a tax_home in petitioner traveled nationwide and had no principal place of employment while petitioner may have believed that sacramento was his home and made an effort to return whenever possible that belief is not sufficient to establish sacramento as his tax_home petitioner did not have a legal or equitable interest in the condo the letters dated show that petitioner was obligated to pay rent to the tiernans but it is unclear what petitioner’s monthly rent was in or how much rent was actually paid during that year the check register shows that petitioner paid to mrs tiernan dollar_figure by check no dated date for condo there are no other entries in the check register that relate directly to a payment on the condo the record shows that petitioner traveled days out of the year or dollar_figure percent petitioner’s financial contribution of dollar_figure for the condo is minimal when compared to the dollar_figure of living_expenses that he incurred while traveling see henderson v commissioner supra petitioner asserts that he returned to his condo after each job because that was his base and that he for the most part spent time in sacramento between jobs the bank statements petitioner’s sole evidence that he returned to the condo are either irrelevant or of little probative value some of the bank statements were dated or had dates that were illegible to the extent that the statements were dated they fail to cover the periods for which petitioner was unemployed during that year petitioner did not present a complete set of utility bills for the utility bills that were presented were in either mr or mrs tiernan’s name nevertheless the utility bills together with the check register show that petitioner paid for the gas electric and water for the condo in even if petitioner made a dollar_figure financial contribution and paid the utilities for the condo in the court finds that petitioner did not have such substantial continuing and duplicative living_expenses in sacramento to justify the allowance of a deduction for travel meals_and_lodging expenses_incurred while traveling respondent’s determination with respect to petitioner’s employee expense deduction is sustained reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
